Citation Nr: 0930566	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for migraine headaches.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right ankle disorder.

3.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right arm disorder and, if so, whether 
service connection is warranted for the claimed disorder.

4.	Entitlement to service connection for a right hand 
disorder.

5.	Entitlement to service connection for a stomach disorder.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was brought before the Board in June 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination and sufficient notice regarding VA's 
duty to assist.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

Also in the June 2006 Board decision, the appellant's claim 
for service connection for a stomach disorder was denied.  
The appellant appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in April 2008, the Court set aside the Board's June 2006 
decision and remanded the instant claim to the Board. 

The issues of entitlement to service connection for a right 
arm disorder and a stomach disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	An April 2000 rating decision denied the Veteran's claims 
of entitlement to service connection for a right arm 
disorder, headaches and a right ankle disorder.  The 
Veteran was notified of his appellate rights, but did not 
file a notice of disagreement within one year of the 
rating decision.

2.	Evidence received since the April 2000 rating decision is 
cumulative of the evidence of record at the time of the 
April 2000 denial and does not relate to an unestablished 
fact necessary to substantiate the claims of service 
connection for migraine headaches or a right ankle 
disorder nor does it raise a reasonable possibility of 
substantiating the Veteran's claims of service connection.

3.	Evidence submitted since the April 2000 rating decision 
with respect to a right arm disorder, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and is not cumulative of 
the record prior to the April 2000 denial.

4.	A right hand disorder, diagnosed as carpal tunnel 
syndrome, was not manifested in active service, and 
current carpal tunnel syndrome of the right wrist is not 
otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.	The April 2000 rating decision which denied the Veteran's 
claims of entitlement to service connection for a right 
arm disorder, headaches and a right ankle disorder is 
final. 38 U.S.C.A. § 7105(c) (West 2002).


2.	Evidence received since the April 2000 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for headaches is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	Evidence received since the April 2000 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for a right ankle disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008). 

4.	The evidence received since the April 2000 rating decision 
with respect to a right arm disorder is new and material 
and the claim of service connection for a right arm 
disorder is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

5.	A right hand disorder, to include carpal tunnel syndrome, 
was not incurred in or aggravated by active duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a) (West 2002). 38 C.F.R. § 3.159 
(2008).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought. 

In the instant case, the Veteran received sufficient 
notification through March 2004, June 2006 and November 2007 
VCAA notice letters.  These notice letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case. 38 
U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, supra, which 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The June 2006 VCAA letter provided such notice.

Furthermore, the November 2007 letter to the Veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent, supra.

The Board notes that the VCAA letters were sent subsequent to 
the initial unfavorable agency decision in October 2002.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the Veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and December 2006 and November 2008 
supplemental statements of the case were provided to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file. 
All post-service VA treatment records from the Central 
Alabama VA Health Care System and any private treatment 
records identified by the Veteran have also been obtained.  
The appellant has not identified any additional records that 
should be obtained prior to a Board decision.  The Veteran 
was provided adequate VA examinations to determine the nature 
and etiology of any right hand disability in November 2006 
and June 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002); Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist. 38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
February 2002, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In an April 2000 rating decision, the Veteran's claims of 
service connection for headaches and a right ankle disorder 
were denied on the basis that the claimed disabilities were 
not etiologically related to his active service.  The claim 
for service connection for a right arm disorder was denied on 
the basis that the Veteran was not then diagnosed with a 
chronic disorder of the right arm.  The Veteran was notified 
of his appellate rights, but did not initiate an appeal of 
the decision; therefore, the RO's April 2000 decision is 
final.  38 U.S.C.A. § 7105.

Evidence received prior to the April 2000 rating decision 
included service treatment records, VA treatment records, a 
January 1997 VA examination report and the transcript of a 
June 1999 Board hearing.  According to the April 2000 rating 
decision, the RO denied the Veteran's claim for service 
connection for headaches and a right ankle disorder because 
there was no competent medical evidence of record 
establishing an etiological link between the Veteran's 
current disabilities, to include migraine headaches and 
arthralgias of the right ankle, to his active service.  
Furthermore, the RO denied the Veteran's claim of service 
connection for a right arm disorder because there was no 
competent medical evidence of a current diagnosis of a right 
arm disorder.

New evidence received since the April 2000 rating decision 
include further VA treatment records, statements from the 
Veteran, and November 2006 and June 2008 VA examination 
reports.  Significantly, the updated VA treatment records 
indicate continued complaints of and treatment for migraine 
headaches and a right ankle disorder.  Further, the newly 
obtained VA treatment records also indicate the Veteran 
suffers from paresthesias of the right upper extremity.

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
April 2000 rating decision with regards to the issues of 
service connection for migraine headaches and a right ankle 
disorder, and does not raise a reasonable possibility of 
substantiating these claims.  In this regard, the Board notes 
the newly received evidence continues to show the Veteran 
suffers from chronic headaches and arthralgias of the right 
ankle.  However, the record does not contain any competent 
opinion suggesting an etiological relationship between these 
current disorders and his active service.  Therefore, the 
newly received evidence does not raise a reasonable 
possibility of substantiating the Veteran's claims of service 
connection for migraine headaches and a right ankle disorder.  

As the Veteran has not submitted new and material evidence, 
the application to reopen the previously denied claims of 
entitlement to service connection for migraine headaches and 
a right ankle disorder must be denied.  38 C.F.R. § 3.156.

However, with respect to the Veteran's claim of service 
connection for a right arm disorder, the Board observes the 
newly received evidence contains a diagnosis of paresthesias 
of the right upper extremity.  As noted above, the Veteran's 
claim of service connection was denied by the April 2000 
rating decision on the basis that he did not then suffer from 
a chronic disorder of the right arm.  As such, the Board 
finds that the newly received evidence constitutes new and 
material evidence with respect to the Veteran's claim of 
service connection for a right arm disorder.  In this regard, 
the newly received evidence is not cumulative of the record 
prior to the April 2000 denial and it relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Specifically, the newly received evidence provides a 
current diagnosis of a chronic right arm disability.  

As the Veteran has submitted new and material evidence with 
respect to a right arm disorder, the Veteran's claim of 
entitlement to service connection for a right arm disorder 
must be reopened.  38 C.F.R. § 3.156.  

II.	Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The Veteran maintains that he currently suffers from a right 
hand disorder as a direct result of his active service.  
Specifically, he asserts that he suffered a laceration of the 
right hand resulting in nerve damage, which currently causes 
numbness and a weak grip of the right hand.

While the evidence reveals that the Veteran currently suffers 
from a right hand disorder, diagnosed as carpal tunnel 
syndrome, the competent, probative evidence of record does 
not etiologically link the Veteran's current disability to 
his service or any incident therein.  Service treatment 
records indicate the Veteran sought treatment in August 1977 
for a laceration of the right hand after putting his hand 
through a window, requiring sutures.  However, no nerve 
damage, or any other chronic condition was diagnosed as a 
result of this incident.  In December 1978, the Veteran 
complained of right wrist pain, diagnosed as a possible 
strain.  However, again, there was no follow-up treatment, 
nor was the Veteran diagnosed with a chronic condition of the 
right wrist.  Finally, a March 1979 Report of Medical 
Examination, completed upon the Veteran's separation from 
active service, indicates a normal upper extremities and 
musculoskeletal clinical evaluation.  As such, the Board 
finds the Veteran did not suffer a chronic disorder of the 
right hand in service.

The Board observes there is no continuity of symptomatology 
in the instant case.  In this regard, while the Veteran 
claims he has experienced subjective symptoms of pain and 
numbness of the right hand since active service, he was not 
diagnosed with carpal tunnel of the right wrist, or any other 
disability of the right hand or wrist until 2007, 
approximately 28 years following the Veteran's separation 
from active service.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in June 2008, 
during which the examiner noted the Veteran's history of a 
laceration in active service and rendered a current diagnosis 
of carpal tunnel syndrome of the right wrist.  After 
reviewing the Veteran's service treatment records and claims 
folder, and examining the Veteran, the VA examiner stated 
that it is not at least as likely as not that current 
symptoms of carpal tunnel syndrome of the right wrist have a 
medical connection to the Veteran's in-service injury.  
Further, the VA examiner noted that there is no documentation 
of record to support a claim of any residual right hand 
disability from an in-service injury.

In sum, the Board finds that there is no evidence of a 
chronic disorder of the right hand or wrist in service.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
Veteran's current carpal tunnel syndrome and his right hand 
laceration and possible right wrist sprain during active 
service.  The preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that his carpal tunnel syndrome is the result of in-service 
injury or illness, and the length of time between his 
separation from active service and current diagnosis weighs 
against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed right wrist disorder arises from his 
in-service injury.  However, the Board notes that as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right hand disorder, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence has not been submitted with respect 
to the claim of entitlement to service connection for 
migraine headaches; the appeal is denied.

New and material evidence has not been submitted with respect 
to the claim of entitlement to service connection for a right 
ankle disorder; the appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right arm disorder is 
reopened; to this extent only, the appeal is granted.

Service connection for a right hand disorder is denied.


REMAND

As noted in the INTRODUCTION above, the Veteran's claim of 
service connection for a stomach disorder was remanded by the 
Court for further development.  Specifically, the Court's 
April 2008 order noted the Veteran sought treatment in June 
1978 for nausea and diarrhea, and additional treatment for 
loose bowels and diarrhea in September 1978.  The Court 
further noted that the Veteran claims he currently suffers 
from diarrhea and has suffered from diarrhea continuously 
since active service.  Finally, the Court observed the 
Veteran's claim of a stomach disorder is based on observable 
symptoms of diarrhea.  See Washington v. Nicholson, 21 Vet. 
App. 191, 195 (2007) (a layperson is competent to provide 
information regarding visible, or otherwise observable 
symptoms of disability); see also Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (an appellant is capable of 
providing lay testimony sufficient to "indicate" that his 
disability could be associated with service).

With respect to the Veteran's claim of service connection for 
a right arm disorder, the Board has reopened the claim based 
on the receipt of new and material evidence.  In this regard, 
the Board observes the Veteran has been diagnosed with 
paresthesias of the right upper extremity.  See September 
2007 VA treatment record.  Furthermore, the Veteran has 
indicated he has suffered from right arm pain for over 30 
years.  Id.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease. Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As the Veteran currently 
suffers from paresthesias of the right arm and symptoms of 
diarrhea, and has indicated he has suffered from these 
symptoms since active service, the Board finds that further 
development, namely a VA examination, is required before a 
decision can be rendered.


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to ascertain the nature and etiology of 
any stomach disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
Veteran has any current chronic stomach 
disorder and, if so, provide a diagnosis.  
The examiner should also provide an 
opinion as to whether it is more likely as 
not (greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that any current chronic stomach disorder 
is etiologically related to the Veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.	Schedule the Veteran for a VA examination 
to ascertain the nature and etiology of 
the Veteran's paresthesias of the right 
upper extremity.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should provide a diagnosis for 
any chronic right arm disorder.  The 
examiner should also provide an opinion as 
to whether it is more likely as not 
(greater than a 50 percent probability), 
less likely as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
chronic right arm disorder, to include 
paresthesias, is etiologically related to 
the Veteran's active military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


